Citation Nr: 1440277	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gynecological disorder, including menstrual irregularities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1982 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In October 2012, the Veteran appeared at a hearing before the Board, but a transcript of the hearing could not be produced.  The Veteran then elected to appear at another hearing before the undersigned in May 2013.  A transcript of the May 2013 hearing is of record.

In December 2013, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While on appeal, in May 2014, the RO granted service connection for migraine headaches.  As the Veteran has not appealed either the rating or the effective date assigned, the claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

In February 2014, on VA examination, the VA examiner found that the current gynecological disorders of hypermenorrhea, dysmenorrhea, and uterine fibroids were not a progression of the gynecological findings in service in 1982, because the disorders came many years later in 2006.


The Veteran, however, has testified that she sought treatment for gynecological problems within three to four months after service separation and that she was treated by two private physicians in the late 1980s.  One of the physicians died and the other, Dr. Diaz, lost his medical records during Hurricane Katrina.  Dr. Diaz has submitted correspondence indicating that he last saw the Veteran in 2002 and his records were destroyed as described. 

As the VA examination was based on inaccurate factual premise, the examination report is inadequate and further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  

Whether it is at least as likely as not (probability approximately 50 percent) that any current gynecological disorder, polymenorrhea, dysmenorrhea, or uterine fibroids are a progression of the in-service findings of oligomenorrhea or vaginitis, or, the development of new and separate conditions?  

In formulating the opinion, the VA examiner is to consider that the Veteran is competent to assert that she continued to have menstrual disturbances and other symptoms after service.




The Veteran's file must be made available to the VA examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



